Case: 1:18-cv-00302-SJD-KLL Doc #: 37-1 Filed: 08/07/19 Page: 1 of 1 PAGEID #: 89

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DISVISION
Brendon Schoonover, : Case No. 1:18 cv 00302
Plaintiff, : Judge Susan J. Dlott

Magistrate Judge Karen L. Litkovitz
VS.

Sheriff Rogers, et al.
Defendants.
ORDER

This matter is before the Court on Defendants’ Motion for Leave to Depose Third-Party
Witness Kelly Mason (ECF No. 37). For the reasons stated in the Motion, and for good cause
shown, Defendants’ Motion for Leave to Depose Third-Party Witness Kelly Mason is hereby
GRANTED. In accordance with Fed. R. Civ. P. 30(a)(2)(B), the Court grants Defendants leave to
depose Mr. Mason at Allen Correctional Institution on August 20, 2019,

IT IS SO ORDERED.

2/2/14 FLur ath

Date KAREN L. LITKOVITZ
UNITED STATES MAGISTRATE wee
